Citation Nr: 9929382	
Decision Date: 10/13/99    Archive Date: 10/21/99

DOCKET NO.  98- 16 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel



INTRODUCTION

The veteran had active duty in the Army with the New 
Philippine Scouts from August 1946 to February 1949.  This 
matter comes to the Board of Veterans' Appeals (Board) from a 
June 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in which the RO denied 
entitlement to service connection for the cause of the 
veteran's death.  The appellant, the veteran's surviving 
spouse, has perfected an appeal of the June 1998 decision.


FINDING OF FACT

The claim of entitlement to service connection for the cause 
of the veteran's death is not supported by competent medical 
evidence showing that the cause of his death was related to 
an in-service disease or injury.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The death certificate shows that the veteran died in April 
1995 and that the cause of death was cardiorespiratory arrest 
due to chronic obstructive pulmonary disease, pneumonia, and 
pulmonary tuberculosis.  At the time of his death, service 
connection had not been established for any disability.  

Although the RO made numerous requests to the National 
Personnel Records Center (NPRC) to obtain the veteran's 
service medical records, no records could be located and they 
are presumed to have been destroyed in the fire at that 
facility in 1973.  In November 1998 the RO also requested 
that the U.S. Department of Labor in Washington, D.C. provide 
all available medical records pertaining to the veteran's 
pulmonary tuberculosis, since the appellant had submitted a 
letter showing that a workers' compensation claim on behalf 
of the veteran had been accepted for pulmonary tuberculosis.  
No reply was received from the U.S. Department of Labor 
regarding the medical records. 

The appellant claims that the veteran died due to disorders 
incurred during service.  She appeared before a hearing 
officer in January 1999 and testified that she could not 
recall the exact date of the first time that her husband was 
treated for pulmonary conditions but it probably was sometime 
in 1975.  She further stated that she could no longer submit 
any medical records of said treatment as the same have been 
destroyed and were not available at this time.


II. Laws and Regulation

The threshold question that must be resolved with regard to 
the claim is whether the appellant has presented evidence 
that the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps 
v. Brown, 9 Vet. App. 341 (1996), aff'd , 126 F.3d 1464 
(Fed.Cir. 1997), cert. denied, 118 S.Ct. 2348(1998).  A well-
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation. Epps, 126 F.3d 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
appellant must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim. Grottveit v. Brown, 5 
Vet.App.91, 92-93 (1993).

In order for the claim for service connection for the cause 
of the veteran's death to be well-grounded, in addition to 
medical evidence of a current disability (the current 
disability being the condition that caused the veteran to 
die), there must be medical or lay evidence of the incurrence 
of a disease or injury in service and medical evidence of a 
nexus between the in-service disease or injury and current 
disability.  Carbino v. Gober, 10 Vet. App. 507 (1997).  
Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  In addition, if 
the claim for service connection pertains to a disease rather 
than the residuals of an injury, a well grounded claim can be 
established by evidence showing a chronic disease in service 
or during any applicable presumptive period and present 
disability from that disease. See Savage v. Gober, 10 Vet. 
App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b). 

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 5 
Vet. App. at 93.  A lay person is however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence maybe sufficient to show the incurrence of a disease 
or injury in service and continuity of the disorder following 
service.  Medical evidence is required, however, to show a 
relationship between the current medical diagnosis and the 
continuing symptomatology.  See Clyburn v. West, 12 Vet. App. 
296 (1999).  In determining whether the claim is well 
grounded, the evidence is generally presumed to be credible.  
See Arms v. West, 12 Vet. App. 188 (1999).  

If the appellant fails to submit evidence showing that her 
claim is well grounded, VA is under no duty to assist her in 
further development of the claim.  See Schroeder v. West, 12 
Vet. App. 184 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify her of the evidence 
needed to support her claim.  38 U.S.C.A. §  5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The Board 
notes that, regardless of numerous attempts to obtain the 
veteran's service medical records, none could be located.  If 
the service medical records cannot be located, VA has a 
heightened duty to explain its findings and conclusions.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The appellant has indicated that the veteran received medical 
treatment beginning in the 1970's.  She was asked to provide 
evidence of treatments but stated in the January 1999 
personal hearing that the evidence was not available.  The RO 
also requested that the U.S. Department of Labor in 
Washington, D.C. provide all available medical records 
pertaining to the veteran's pulmonary tuberculosis, but no 
evidence was provided.  The appellant has not reported the 
existence of any other records that, if obtained, would make 
her claim well-grounded.  Beausoleil v. Brown, 8 Vet. App. 
459 (1996).  The Board has no further duty, therefore, to 
notify her of the evidence needed to support her claim.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  In order 
to be a contributing cause of death, it must be shown that 
the service-connected disability contributed substantially or 
materially to cause death, or that there was a causal 
relationship between the service-connected disability and the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 


III. Analysis

The evidence shows that at the time of the veteran's death, 
service connection had not been granted for any disorder.  
The record contains a death certificate that indicates that 
the cause of death was cardiorespiratory arrest due to 
chronic obstructive pulmonary disease, pneumonia, and 
pulmonary tuberculosis.  There is no competent evidence of 
record, however, showing that any pulmonary disorders were 
directly incurred in service or that pulmonary tuberculosis 
was manifested within the three year presumptive period 
following separation from service.  38 C.F.R. 
§ 3.307(a)(3)(1999). 

Although the veteran's service medical records could not be 
located in order to determine whether any pulmonary disorder 
was documented during service, no medical evidence was 
submitted by the appellant showing a nexus between an in-
service disease or injury and the cause of death.  Wade v. 
West, 11 Vet. App. 302 (1998).  The appellant's assertion 
that the cause of the veteran's death was related to service 
is not probative because as a lay person the appellant is not 
competent to provide evidence that requires medical 
expertise.  Grottveit, 5 Vet. App. at 93.  In the absence of 
competent evidence showing that the cause of the veteran's 
death is related to service, the Board has determined that 
the claim of entitlement to service connection for the cause 
of the veteran's death is not well-grounded.  Carbino, 
10 Vet. App. at 507.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.




_____________________________________
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals


 

